Case 2:19-cv-04073-JFW-RAO Document 177 Filed 08/05/19 Page 1 of 2 Page ID #:1259



   1
       Kenneth D. Freundlich (SBN: 119806)
   2
       Michael J. Kaiser (SBN: 258717)
   3   FREUNDLICH LAW
       16133 Ventura Blvd. Suite 645
   4
       Encino, CA 91436
   5   P: (310) 275-5350
       P: (818) 377-3790
   6
       F: (310) 275-5351
   7   E-Mail:       ken@freundlichlaw.com
       E-Mail:       mkaiser@freundlichlaw.com
   8
       Attorneys for Defendant Marathon Media International, Ltd.
   9
  10                           UNITED STATES DISTRICT COURT

  11                          CENTRAL DISTRICT OF CALIFORNIA

  12                                 WESTERN DIVISION

  13                                                Case No. 2:19-cv-04073-JFW-RAO
        SA MUSIC, LLC, et al.,
  14                                                DEFENDANT MARATHON
                    Plaintiffs                      MEDIA INTERNATIONAL, LTD.’S
  15
              v.                                    CORPORATE DISCLOSURE
  16                                                STATEMENT AND
        APPLE INC., et al.,                         CERTIFICATE AND NOTICE OF
  17
                                                    INTERESTED PARTIES
  18                Defendants.
  19
  20
  21         PLEASE TAKE NOTICE that the undersigned, counsel of record for
  22 defendant Marathon Media International Ltd. (“Marathon”), makes the following
  23 corporate disclosure pursuant to Federal Rule of Civil Procedure 7.1: Marathon is
  24 wholly owned by its parent company, VBP Holdings ApS (“VBP”).
  25         Pursuant to Local Rule 7.1-1, the undersigned, counsel of record for Marathon,
  26 certifies that Marathon is not aware of any persons, associations of persons, firms,
  27                                            1
  28 DEFENDANT MARATHON MEDIA INTERNATIONAL, LTD.’S CORPORATE
       DISCLOSURE STATEMENT AND CERTIFICATE AND NOTICE OF INTERESTED
       PARTIES
                          Case No. 2:19-cv-04073-JFW-RAO
Case 2:19-cv-04073-JFW-RAO Document 177 Filed 08/05/19 Page 2 of 2 Page ID #:1260



   1 partnerships, corporations or other entities that may have a pecuniary interest in the
   2 outcome of this case, other than VBP and the plaintiffs and defendants in this case.
   3 These representations are made to enable the Court to evaluate possible
   4 disqualification or recusal.
   5        For the avoidance of doubt, Marathon reserves all of its defenses and
   6 objections under Federal Rule of Civil Procedure 12(b) or otherwise, including, but
   7 not limited to, defenses and/or objections regarding personal jurisdiction and/or
   8 venue.
   9
  10
  11 DATED: August 5, 2019
     Encino, California                  By:_ /s/ Kenneth D. Freundlich_____
  12
                                            Kenneth D. Freundlich
  13                                        FREUNDLICH LAW
                                            16133 Ventura Blvd. Ste. 645
  14
                                            Encino, CA 91436
  15                                        Phone: (310) 275-5350; E-Mail:
                                            ken@freundlichlaw.com
  16
  17                                         Attorneys for Defendant Marathon Media
                                             International Ltd.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27                                             2
  28 DEFENDANT MARATHON MEDIA INTERNATIONAL, LTD.’S CORPORATE
       DISCLOSURE STATEMENT AND CERTIFICATE AND NOTICE OF INTERESTED
       PARTIES
                          Case No. 2:19-cv-04073-JFW-RAO
